ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                       )
                                                    )
Kellogg Brown & Root Services, Inc.                 )   ASBCA Nos. 58518, 59005
                                                    )
Under Contract No. DAAA09-02-D-0007 et al.          )

APPEARANCES FOR THE APPELLANT:                          Jason N. Workmaster, Esq.
                                                        Patrick J. Stanton, Esq.
                                                         Covington & Burling LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Douglas R. Jacobson, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Bloomington, MN

                               ORDER OF DISMISSAL

       The dispute which is the subject of the appeals having been settled, the appeals
are hereby dismissed with prejudice subject to reinstatement only in the event the
settlement is not consummated. Any request to reinstate the subject appeals must be
filed not later than 7 March 2017.

       Dated: 5 December 2016




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58518, 59005, Appeals of Kellogg
Brown & Root Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2